Citation Nr: 0832918	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-40 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE


Entitlement to a rating in excess of 40 percent for service-
connected low back pain with sciatica and status post L-4 to 
sacrum fusion secondary to L-5 spondylolysis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1981 to April 
1988.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

In the February 2005 rating decision, a rating in excess of 
10 percent for service-connected neurological impairment, 
right lower extremity with decreased sensation involved in 
the deep peroneal and sural nerve distribution was also 
denied.  However, in his March 2005 notice of disagreement, 
the veteran indicated that he was only in disagreement with 
the 40 percent evaluation for his service-connected low back 
disability.  Thus, the rating evaluation for his neurological 
disability is not before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the symptomology of his service-
connected low back disability is more severe than 
contemplated by the currently assigned 40 percent rating 
evaluation.  Specifically, he argues that a 60 percent rating 
evaluation is more appropriate.  The Board determines that a 
remand is required for further development of the claim.

Initially, the Board observes that the record reflects the 
veteran is in receipt of disability benefits from the Social 
Security Administration (SSA), and the SSA decision indicates 
that the veteran's back disability was considered in the SSA 
determination of benefits.  Records relevant to the veteran's 
application for these benefits are not associated with the 
claims file.

When VA has notice prior to the issuance of a final decision 
of the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 
163, 169 (1998).  

Additionally, the Board observes that, in the September 2008 
informal hearing presentation, the veteran, through his 
representative, reported that he had been receiving limited 
treatment for his back at the Indianapolis VA Medical Center 
(VAMC).  The most recent VA treatment record relevant to the 
veteran's back disability is an MRI report dated in July 
2002.  Any additional VA treatment records are considered in 
the constructive possession of VA, and must be obtained prior 
to further adjudication.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, a remand is required so that VA may fulfill 
its duty to assist by obtaining outstanding, relevant 
treatment records.  

Further, the Board notes that the most recent private 
treatment record in the claims file is a physical therapy 
record dated in February 2003.  The veteran submitted an 
October 2004 letter by private physician Dr. GP that opines 
that if the veteran were presently working, he would only be 
able to work part of the time due to incapacitating episodes 
as a result of his back-related problems.  Dr. GP does not 
report the evidence upon which he based his opinion, but does 
state that the veteran is a patient in his practice.  
Therefore, the Board presumes that there are private 
treatment records relevant to the veteran's claim that are 
not associated with the claims file.  Consequently, a remand 
is also required so that the veteran may be requested to 
submit or authorize the release of any relevant private 
treatment records not already submitted to VA.

Moreover, the Board notes that the veteran was last afforded 
a VA examination in December 2004, almost 4 years prior to 
this remand.  Considering the potentially significant amount 
of treatment records that may be obtained upon remand and the 
extended period of time since the last VA examination to 
ascertain the current severity of his service-connected low 
back disability, the Board determines that the record 
provides an insufficient basis for determining the 
appropriate rating evaluation for the veteran's low back 
disability.  See 38 C.F.R. § 3.159 (2007).

Finally, the Board observes that the Court of Appeals for 
Veterans Claims (Court) recently issued a decision that 
interprets the notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) as they pertain to increased 
rating claims.  In Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court held that, for an increased compensation 
claim, section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that he or she must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

The veteran has not been provided complete and proper notice 
as to the elements prescribed by the Court's decision in 
Vazquez-Flores.  He was only informed that he must show that 
his service-connected disability had increased in severity 
and demonstrate the effects of the disability on his daily 
life.  Thus, this remand for substantive development will 
also allow VA the chance to provide corrective VCAA notice to 
the veteran. 

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a VCAA letter that 
includes notice as to diagnostic codes 
applicable to his service-connected low 
back disability and provides examples 
of the types of medical and lay 
evidence he may submit, in accordance 
with Vazquez-Flores.

2.	Request that the veteran submit or 
authorize release of any private 
treatment records dated from March 2002 
onward that are relevant to treatment 
for his low back disability.  All 
requests and responses, positive or 
negative, should be associated with the 
claims file.

3.	Request all records relevant to the 
veteran's application for disability 
benefits from SSA.  All requests and 
responses, positive or negative, should 
be associated with claims file.

4.	Request all treatment records dated 
from March 2003 onward that are 
relevant to the veteran's low back 
disability from the VA medical centers 
in Dayton and Indianapolis.  All 
requests and responses, positive or 
negative, should be associated with 
claims file.


5.	Schedule the veteran for a VA 
examination to ascertain the current 
severity of his service-connected low 
back pain with sciatica and status post 
L-4 to sacrum fusion secondary to L-5 
spondylolysis.  The claims file, to 
include a copy of this Remand, should 
be made available to the examiner for 
review, and the report should reflect 
that such review occurred.  All 
appropriate and necessary tests should 
be performed, and the results, 
documented.

The examiner is requested to include in 
the report a determination as to any 
additional functional limitation that 
results from pain, weakness, 
fatigability, incoordination, or lack 
of endurance.  See Deluca v. Brown, 8 
Vet. App. 202 (1995).

The examiner is further requested to 
specifically comment on the frequency 
and duration of any incapacitating 
episodes the veteran experiences as a 
result of his service-connected low 
back disability, as well as the impact 
the disability has on his activities of 
daily living and employability.

6.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated, to include all evidence 
received since the November 2005 
statement of the case.  The veteran and 
his representative should then be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

